DETAILED ACTION
This Office action is in response to an RCE submitted on February 25, 2022.
Claims 1-5, 7, 9-16, 18, 20-30 are pending.
Claims 1-5, 7, 9, 11-16, 18, 20, and 22-30 are rejected.
Claims 10 and 21 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 9, 11-16, 18, 20, and 22-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 11-12, 16, 18, 22-23, 26-27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0287845 A1, included in the IDS submitted on July 1, 2020, “Kim”) in view of Sang et al. (US 2019/0045481 A1, “Sang”) and Rico Alvarino et al. (US 2017/0013391 A1, “Rico Alvarino”).
Regarding claims 1, 12, 23, and 27, Kim discloses a method for wireless communications at a user equipment (UE) (a UE, see FIG. 14 and ¶ 194), comprising: 
receiving system information via an anchor carrier (the UE receives information on an anchor carrier, see ¶ 194) including an indication that a cell-specific reference signal will be transmitted in a second carrier different from the anchor carrier (the information includes cell-specific reference signal [CRS] information on a data carrier [i.e., second carrier], see ¶ 194); 
monitoring, based at least in part on the indication, the second carrier for the cell-specific reference signal (the UE monitors and receives a CRS, see ¶ 43; moreover, CRS is transmitted via the data channel, see ¶ 194); 
processing the cell-specific reference signal received on the second carrier (the UE measures the DL channel state using the CRS, see ¶¶ 43, 194); and 
determining a quality of the second carrier based on measurements made of the cell-specific reference signal (the UE measures the DL channel state using the CRS, see ¶¶ 43, 194).
However, Kim does not explicitly disclose [receiving an indication that a signal will be transmitted] during a paging occasion; [monitoring the signal] during the paging occasion; [processing the signal] during the paging occasion; and [determining a quality] during the paging occasion.
Sang discloses [receiving an indication that a signal will be transmitted] during a paging occasion (a UE receives signaling via the main channel, where the signaling indicates paging configuration for the secondary channel such as time of paging frame or PF, time of paging occasion or PO, etc., see ¶ 141); 
[monitoring the signal] during the paging occasion (the UE monitors a downlink channel during the PO indicated by the signaling, see ¶¶ 111, 113, 141); 
[processing the signal] during the paging occasion (the UE performs downlink/CRS measurement during the PO indicated by the signaling, see ¶¶ 111, 113, 141); and 
[determining a quality] during the paging occasion (the UE performs downlink/CRS measurement during the PO indicated by the signaling, see ¶¶ 111, 113, 141; moreover, performing downlink/CRS measurement suggests that the DL channel state is measured).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as taught by Sang, since the modification, as suggested in ¶ 111 of Sang, enables the UE to remain asleep or inactive until the DRX ON period that overlaps with the PO occurs, thereby realizing reduced power consumption and extending battery life.
However, Kim and Sang do not explicitly disclose determining a signal to noise ratio.
Rico Alvarino discloses determining a signal to noise ratio (a UE measures SNR based on cell-specific reference signal, ¶ 151).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Sang as taught by Rico Alvarino, since the modification, as suggested in ¶ 151 of Rico Alvarino, uses other types of measuring techniques, such as measuring RSRP, RSRQ and/or SNR, to perform downlink CRS measurement in the same way that Sang performs downlink CRS measurement, and as such, the modification would yield predictable result (determining a measurement value representing the level of quality of CRS). 
Furthermore, regarding claim 12, Kim discloses an apparatus for wireless communications at a user equipment (UE) (a UE, see FIG. 14 and ¶ 194), comprising: 
a processor (processor 21, see FIG. 14), 
memory in electronic communication with the processor (memory 22, see FIG. 14); and 
instructions stored in the memory and executable by the processor to cause the apparatus to perform functions (software stored in memory 22 is executable by processor 21, see FIG. 14 and ¶ 229).
Furthermore, regarding claim 23, Kim discloses an apparatus for wireless communications at a user equipment (UE) (a UE, see FIG. 14 and ¶ 194), comprising: 
means for receiving (RF unit 23, see FIG. 14); 
means for monitoring (processor 21, see FIG. 14); 
means for processing (processor 21, see FIG. 14); and 
means for determining (processor 21, see FIG. 14).
Furthermore, regarding claim 27, Kim discloses a non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE) (a UE, see FIG. 14 and ¶ 194), the code comprising instructions executable by a processor (memory 22 stores software executable by processor 21, see FIG. 14 and ¶ 229).
Regarding claims 5, 16, 26, and 30, Kim discloses receiving, with the system information, a second indication of a physical cell of a cell transmitting the cell-specific reference signal (the information includes the location of the data carrier [i.e., indication of physical cell/carrier], see ¶ 194).
Regarding claims 7 and 18, Kim discloses wherein determining the quality of the second carrier comprises: 
estimating a state of the second carrier based at least in part on the cell-specific reference signal (the UE measures the DL channel state using the CRS, see ¶¶ 43, 194).
However, Kim and Sang do not explicitly disclose estimating a reference signal received power.
Rico Alvarino discloses estimating a reference signal received power (a UE measures RSRP based on cell-specific reference signal, ¶ 151).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Sang as taught by Rico Alvarino, since the modification, as suggested in ¶ 151 of Rico Alvarino, uses other types of measuring techniques, such as measuring RSRP, RSRQ and/or SNR, to perform downlink CRS measurement in the same way that Kim and Sang perform downlink CRS measurement, and as such, the modification would yield predictable result (determining a measurement value representing the level of quality of CRS).
Regarding claims 11 and 22, Kim discloses wherein the UE is a narrow-band Internet of Things (IoT) device (NB-IoT, see ¶ 7).

Claims 2-4, 9, 13-15, 20, 24-25, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sang and Rico Alvarino as applied to claims 1, 12, 23, and 27 above, and further in view of Ahn et al. (WO 2018/174547 A1, included in the IDS submitted on July 1, 2020, machine translation cited “Ahn”).
Regarding claims 2, 13, 24, and 28, Kim discloses an additional reference signal received on the second carrier (the UE also receives narrowband reference signal [NB-RS or NRS], see FIG. 13).
However, Kim does not explicitly disclose during the paging occasion.
Sang discloses during the paging occasion (the UE monitors a downlink channel during the PO indicated by the signaling, see ¶¶ 111, 113, 141). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as taught by Sang, since the modification, as suggested in ¶ 111 of Sang, enables the UE to remain asleep or inactive until the DRX ON period that overlaps with the PO occurs, thereby realizing reduced power consumption and extending battery life.
However, Kim, Sang, and Rico Alvarino do not explicitly disclose processing an additional reference signal.
Ahn discloses processing an additional reference signal  (a UE receives both DL signal and narrowband reference signal [NRS] and performs measurement using both signals, see pg. 4, last ¶-pg.5, first ¶; moreover, DL signal can include CRS, see pg. 4, last 3 ¶).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Sang, and Rico Alvarino as taught by Ahn, since the modification, as suggested in pg. 5, ¶ 4 of Ahn, enables the UE to coherently combine CRS and NRS to obtain RSRP value, thereby realizing improved noise suppression effect.
Regarding claims 3, 14, 25, and 29, Kim, Sang, and Rico Alvarino do not explicitly disclose combining measurements made of both the cell-specific reference signal and the additional reference signal.
Ahn discloses combining measurements made of both the cell-specific reference signal and the additional reference signal (the UE receives both DL signal and narrowband reference signal [NRS] and performs measurement using both signals, see pg. 4, last ¶-pg.5, first ¶; moreover, DL signal and NRS are coherently combined to obtain the RSRP value, see pg. 5, ¶ 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Sang, and Rico Alvarino as taught by Ahn, since the modification, as suggested in pg. 5, ¶ 4 of Ahn, enables the UE to coherently combine CRS and NRS to obtain RSRP value, thereby realizing improved noise suppression effect.
Regarding claims 4 and 15, Kim discloses a narrow-band reference signal (NB-RS or NRS, see ¶¶ 203-04).
However, Kim, Sang, and Rico Alvarino do not explicitly disclose wherein the additional reference signal is a narrow-band reference signal.
Ahn discloses wherein the additional reference signal is a narrow-band reference signal (the UE receives both DL signal and narrowband reference signal [NRS] and performs measurement using both signals, see pg. 4, last ¶-pg.5, first ¶).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Sang, and Rico Alvarino as taught by Ahn, since the modification, as suggested in pg. 5, ¶ 4 of Ahn, enables the UE to coherently combine CRS and NRS to obtain RSRP value, thereby realizing improved noise suppression effect.
Regarding claims 9 and 20, Kim, Sang, and Rico Alvarino do not explicitly disclose wherein determining the quality of the second carrier comprises: determining a narrow-band reference signal received power of the second carrier based at least in part on the cell-specific reference signal.
Ahn discloses wherein determining the quality of the second carrier comprises: 
determining a narrow-band reference signal received power of the second carrier based at least in part on the cell-specific reference signal (NRS can be measured relative to DL signal, see pg. 5, ¶ 3; moreover, DL signal can include CRS, see pg. 4, last 3 ¶).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Sang, and Rico Alvarino as taught by Ahn, since the modification, as suggested in pg. 5, ¶ 4 of Ahn, enables the UE to coherently combine CRS and NRS to obtain RSRP value, thereby realizing improved noise suppression effect.

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474